IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-40864
                        Conference Calendar



UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

versus

EUGENIO FALCON, JR., also known as Gene Falcon,

                                              Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-98-CR-24-01
                      --------------------

                            August 24, 1999

Before KING, Chief Judge, and DAVIS and SMITH, Circuit Judges.

PER CURIAM:*

     Eugenio Falcon, Jr., a/k/a Gene Falcon, appeals his sentence

after pleading guilty to conspiracy to defraud the United States

arising out of a bail bond bribery scheme.       Falcon argues that

the district court erred in applying U.S.S.G. § 2C1.1, the

guideline for bribery with a base offense level of 10.       He

contends that the applicable guideline was § 2C1.2, for accepting

a gratuity, with a base offense level of 7.       He also argues that

the district court erred in applying § 2C1.1(b)(2)(B) because

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 98-40864
                                 -2-

there was only one bribe which was paid in installments.    The

Government argues that Falcon waived his right to appeal his

sentence in his plea agreement.

     Falcon was sentenced exactly according to the guideline

range agreed upon in the plea agreement.   Falcon does not argue

that he was not aware of or did not understand the waiver-of-

appeal provision in his plea agreement.    Falcon’s argument in his

reply brief about statements made by the district court at

sentencing are irrelevant to whether Falcon knowingly and

voluntarily waived his right to appeal his sentence when he

pleaded guilty.    We hold that Falcon waived his right to appeal

his sentence, which was imposed within the guideline range agreed

upon in his plea agreement, and we DISMISS THIS APPEAL AS

FRIVOLOUS.   See United States v. Portillo, 18 F.3d 290, 292-93

(5th Cir. 1994).